EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Daniel C. Keeler on 2/19/2021.
In claims: Please replace current amendment for claims with below amendment for claims:

















 maintaining a user engagement platform in association with an application or service, the user engagement platform being configurable to provide user engagement content to users of the application or service, the user engagement content comprising explanatory information illustrating one or more features of the application or service;
generating, responsive to a request received from an authorized administrator, first user engagement content, the first user engagement content being configurable by the authorized administrator to be automatically provided to users of the application or service in response to occurrence of a first event in association with the users of the application or service; 
storing the first user engagement content in the database system; 
determining that the first event has occurred in association with a first user of the application or service;
 automatically selecting, based on a measurement of timing of consumption of designated user engagement content and subsequent use of a designated feature of the application or service, a timing of when to present the first user engagement content to the first user; 
causing display of, responsive to determining that the first event has occurred in association with the first user, the first user engagement content according to the timing on a device of the first user;
2Serial No.: 16/201,267determining that a second event has occurred in association with the first user of the application or service, the second event corresponding to provision of both second user engagement content and third user engagement content to the first user; 
determining that the second user engagement content has a higher priority than the third user engagement content; and
 responsive to determining that the second user engagement content has the higher priority than the third user engagement content, displaying, on the device of the first user, the second user engagement content prior to displaying the third user engagement content.  

2-3. (Canceled)  

4. (Original) The database system of claim 1, the database system further configurable to cause: displaying, via a help menu on the device of the first user, a link configurable to allow the first user, upon selection of the link, to be presented with partially consumed user engagement content.  

5. (Previous Presented) The database system of claim 1, wherein the first user engagement content comprises help menu content to assist the first user in using the application or service.

6. (Original) The database system of claim 1, the database system further configurable to cause: accessing information associated with behavior of the first user in a learning 

7. (Previously Presented) The database system of claim 1, the database system further configurable to cause: performing an operation on the first user engagement content, the operation comprising one or more of: retrieving the first user engagement content, deleting the first user engagement content or modifying the first user engagement content.  

8. (Original) The database system of claim 1, wherein the application or service comprises a customer relationship management (CRM) platform and/or a social networking system provided to a plurality of tenant organizations via an on-demand computing environment, the authorized administrator and the first user being associated with a first one of the tenant organizations, the first user engagement content being exclusively available to users associated with the first tenant organization.  

9. (Currently Amended) A method for implementing a user engagement platform using a database system, the method comprising: 
maintaining a user engagement platform in association with an application or service, the user engagement platform being configurable to provide user engagement content to users of the application or service, the user engagement content comprising explanatory information illustrating one or more features of the application or service;

storing, by one or more hardware processors, the first user engagement content in the database system; 
determining that the first event has occurred in association with a first user of the application or service; 
automatically selecting, based on a measurement of timing of consumption of designated user engagement content and subsequent use of a designated feature of the application or service, a timing of 4Serial No.: 16/201,267when to present the first user engagement content to the first user; 
causing display of, responsive to determining that the first event has occurred in association with the first user, the first user engagement content according to the timing on a device of the first user;
 determining that a second event has occurred in association with the first user of the application or service, the second event corresponding to provision of both second user engagement content and third user engagement content to the first user; 
determining that the second user engagement content has a higher priority than the third user engagement content; and 
responsive to determining that the second user engagement content has the higher priority than the third user engagement content, displaying, on the device of the first user, the second user engagement content prior to displaying the third user engagement content.  

10-11. (Canceled)  

12. (Original) The method of claim 9, the method further comprising: causing display of, via a help menu on the device of the first user, a link configurable to allow the first user, upon selection of the link, to be presented with partially consumed user engagement content.
  
13. (Previously Presented) The method of claim 9, wherein the first user engagement content comprises help menu content to assist the first user in using the application or service.

14. (Original) The method of claim 9, the method further comprising: accessing information associated with behavior of the first user in a learning platform; and causing display of, based on the information associated with the behavior of the first user in the learning platform, further user engagement content.  

15. (Previously Presented) The method of claim 9, the method further comprising: performing an operation on the first user engagement content, the operation comprising one or more of: retrieving the first user engagement content, deleting the first user engagement content or modifying the first user engagement content. 

16. (Original) The method of claim 9, wherein the application or service comprises a customer relationship management (CRM) platform and/or a social networking system provided to a plurality of tenant organizations via an on-demand computing environment, the authorized administrator and the first user being associated with a first one of the tenant organizations, the first user engagement content being exclusively available to users associated with the first tenant organization.  

17. (Currently Amended) A computer program product comprising a non-transitory computer-readable medium storing computer-readable program code capable of being executed by one or more processors computer-readable program code comprising instructions configurable to cause: 
maintaining, using a database system, a user engagement platform in association with an application or service, the user engagement platform being configurable to provide user engagement content to users of the application or service, the user engagement content comprising explanatory information illustrating one or more features of the application or service; 
generating, responsive to a request received from an authorized administrator, first user engagement content, the first user engagement content being configurable by the authorized administrator to be automatically provided to users of the application or service in response to occurrence of a first event in association with the users of the application or service; 

determining that the first event has occurred in association with a first user of the application or service;
 automatically selecting, based on a measurement of timing of consumption of designated user engagement content and subsequent use of a designated feature of the application or service, a timing of when to present the first user engagement content to the first user; 
causing display of, responsive to determining that the first event has occurred in association with the first user, the first user engagement content according to the  timing on a device of the first user;
determining that a second event has occurred in association with the first user of the application or service, the second event corresponding to provision of both second user engagement content and third user engagement content to the first user; 
determining that the second user engagement content has a higher priority than the third user engagement content; and
 responsive to determining that the second user engagement content has the higher priority than the third user engagement content, displaying, on the device of the first user, the second user engagement content prior to displaying the third user engagement content.  

18-19. (Canceled)  



21. (Canceled)  

22. (Currently Amended) The database system of claim 1, wherein 

.



















Allowable Subject Matter
Claims 1, 4-9, 12-17, 20, 22-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior arts of the record teaches wherein:
generating, responsive to a request received from an authorized administrator, first user engagement content, the first user engagement content being configurable by the authorized administrator to be automatically provided to users of the application or service in response to occurrence of a first event in association with the users of the application or service; determining that the first event has occurred in association with a first user of the application or service;  automatically selecting, based on a measurement of timing of consumption of designated user engagement content and subsequent use of a designated feature of the application or service, a timing of when to present the first user engagement content to the first user; and causing display of, responsive to determining that the first event has occurred in association with the first user, the first user engagement content according to the timing on a device of the first user; 2Serial No.: 16/201,267determining that a second event has occurred in association with the first user of the application or service, the second event corresponding to provision of both second user engagement content and third user engagement content to the first user; determining that the second user engagement content has a higher priority than the third user engagement content; and  responsive to determining that the second user engagement content has the higher priority than the third user engagement content, 





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169